          2:19-cv-01612-SAL            Date Filed 09/21/21   Entry Number 53       Page 1 of 15




                              IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION

    Carole Ann Sawyer,
    On behalf of herself and all others similarly
    situated.                                                   Case No.: 2:19-cv-1612-SAL

                          Plaintiff,

    v.
                                                                  OPINION AND ORDER
    Tidelands Health ASC, LLC,


                          Defendant.




         This matter is before the Court for review of the July 26, 2021 Report and Recommendation

of United States Magistrate Judge Molly H. Cherry (the “Report”), made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). [ECF No. 45]. In the Report, the Magistrate

Judge recommends that Defendant’s motion for summary judgment, ECF No. 32, be granted. Id.

Plaintiff filed timely objections to the Report, ECF No. 48. Defendant replied to the objections,

ECF No. 49, and Plaintiff filed a sur-reply, ECF No. 51. The matter is ripe for ruling. For the

reasons outlined herein, the Court adopts the Report in its entirety.

                                              BACKGROUND

         In the Report, the Magistrate Judge set forth the factual background of this action thoroughly.

The Court adopts this background in full without a recitation.1




1
    No party specifically objected to the Magistrate Judge’s factual recitation.
                                                      1
     2:19-cv-01612-SAL         Date Filed 09/21/21      Entry Number 53        Page 2 of 15




                    REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this Court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those portions of the Report

to which the party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 316 (4th Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing



                                                 2
       2:19-cv-01612-SAL         Date Filed 09/21/21     Entry Number 53        Page 3 of 15




Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

     Plaintiff’s specific objections are as follows:

        1. The Magistrate Judge erred by finding Defendant’s Wage Deduction Policy (“WDP”)
           does not violate the South Carolina Payment of Wages Act (“SCPWA”).

        2. The WDP is unenforceable because it is unconscionable.2

        3. The Magistrate Judge erred by engaging in improper factual findings in recommending
           dismissal of the Family Medical Leave Act (FMLA) claims.

                                            DISCUSSION

I.      The Magistrate Judge correctly found the WDP does not violate the SCPWA.

     A. The WDP satisfied the notice provisions of the SCPWA.

     Plaintiff contends Defendant’s WDP violates the SCPWA because Defendant failed to comply

with the statutory notice requirements. [ECF No. 48, pp.5–10]. S.C. Code Ann. § 41-10-30(A)

provides:

        Every employer shall notify each employee in writing at the time of hiring of the
        normal hours and wages agreed upon, the time and place of payment, and the
        deductions which will be made from the wages, including payments to insurance
        programs. The employer has the option of giving written notification by posting the
        terms conspicuously at or near the place of work. Any changes in these terms must
        be made in writing at least seven calendar days before they become effective. This
        section does not apply to wage increases.




2
  Plaintiff did not raise the unconscionability issue before the Magistrate Judge, so the Report does
not address the issue. However, as part of its de novo review, this Court will consider the argument.
See United States v. George, 971 F.2d 1113, 1118 (4th Cir. 1992), as amended (Aug. 12, 1992)
(“We believe that as part of its obligation to determine de novo any issue to which proper objection
is made, a district court is required to consider all arguments directed to that issue, regardless of
whether they were raised before the magistrate.”).
                                                   3
     2:19-cv-01612-SAL         Date Filed 09/21/21       Entry Number 53         Page 4 of 15




S.C. Code Ann. § 41-10-30. This statute requires an employer to notify an employee of any

deductions that will be made from their wages at the time and place of hiring. Bennett v.

Lambroukos, 303 S.C. 481, 483, 401 S.E.2d 428, 430 (Ct. App. 1991).

   First, Plaintiff argues that, because she signed the WDP at her orientation after she accepted

her job, Defendant failed to provide notice in writing “at the time of hiring.” [ECF No. 48, pp.5–

6]. As Plaintiff points out, the SCPWA is a notice statute, “intended to provide the employee with

the information requisite to make an educated decision whether or not to accept employment.”

Carolina All. for Fair Employment v. S.C. Dep’t of Labor, Licensing, and Regulation, 337 S.C.

476, 491 (Ct. App. 199).

   Plaintiff cites no authority to support the position that notice is strictly required before

acceptance of an employment offer. The Court finds that Defendant provided notice of the WDP

at the “time of hiring” by having Plaintiff sign the WDP on her first day of work during her

orientation. Plaintiff received notice of the WDP on her first day of work, so she had not yet

worked under the impression that there was no deduction policy. Plaintiff could have decided not

to work for Defendant at orientation if she did not want to accept the WDP. Had she left at that

point, she would never have labored under the misunderstanding that there was no wage deduction

policy. Defendant provided notice of the WDP at the “time of hiring” as required by S.C. Code

Ann. § 41-10-30.

   Next, Plaintiff contends the notice violated the statute because it did not notify Plaintiff of the

time that the deduction would be taken. [ECF No. 48, p.7]. The statute does not require an

employer to notify an employee of the specific time or date a deduction will be taken. The statute

requires an employer to notify an employee in writing at the time of hiring “the deductions which

will be made from the wages.” S.C. Code Ann. § 41-10-30(A). It does not require the employer



                                                 4
      2:19-cv-01612-SAL        Date Filed 09/21/21       Entry Number 53        Page 5 of 15




to notify the employee when the deductions will be made from the wages. Ross v. Ligand

Pharmaceuticals, Inc. does not create such a requirement. In Ross, the South Carolina Court of

Appeals held that an incentive plan with estimated payment dates that served no purpose failed to

provide “time and date of payment” under the statute. 337 S.C. 476, 486, 523 S.E.2d 795, 800

(Ct. App. 1999). This holding does not create a requirement that an employer notify an employee

of the specific time a deduction will be taken. As Defendant points out, such a requirement would

be illogical. An employer rarely knows for certain when an employee’s last day of employment

will be.

   Plaintiff also contends that, to the extent the WDP constitutes a reduction in wages rather than

a deduction from wages, Defendant failed to provide notice that Plaintiff’s wages would be

reduced seven days in advance. First, the Court is skeptical that the WDP could be considered a

reduction in wages rather than a deduction. In fact, Plaintiff’s position is that the WDP constitutes

a deduction. [ECF No. 48, p.6]. Plaintiff only argues in the alternative that, if the Court were to

consider the WDP a reduction, it would still violate the SCPWA. Id. at 9. The Court makes no

such finding. However, even assuming arguendo that the WDP could be considered a reduction,

Defendant’s notice was sufficient. As previously discussed, Plaintiff signed the WDP on her first

day of work. Plaintiff does not allege Defendant changed the terms of the WDP after she signed

it. The notice provided on Plaintiff’s first day of work occurred far more than seven days before

her last paycheck was allegedly “reduced.”

   B. The WDP does not amount to a garnishment.

   Plaintiff contends the Magistrate Judge erred by finding the WDP does not amount to a

garnishment. [ECF No. 48, pp.10–11]. Plaintiff argues that the WDP is a de facto garnishment

that violates S.C. Code Ann. § 37-5-104 and 15 U.S.C. § 1673. According to Plaintiff, the statutes



                                                 5
       2:19-cv-01612-SAL       Date Filed 09/21/21     Entry Number 53        Page 6 of 15




apply to the WDP because the arrangement is a sale of services where the debt is payable in

installments, making the WDP a “consumer credit sale.” [ECF No. 51-1, p.3].

      Section 37-5-104 of the South Carolina Code is a limitation on a creditor’s remedies that

prohibits a creditor from attaching the unpaid earnings of a consumer debtor by “garnishment or

like proceeding.” S.C. Code Ann. § 37-5-104. The statute applies only to “actions or other

proceedings to enforce rights arising from consumer credit sales, consumer leases, consumer loans,

and consumer rental-purchase agreements.” S.C. Code Ann. § 37-5-102.

      Assuming arguendo the WDP arrangement is a “consumer credit sale,” Defendant has not

initiated any “action” or “other proceeding” to enforce its rights under the WDP. Instead,

Defendant made a deduction or reduction in Plaintiff’s pay, as contemplated and authorized by

S.C. Code Ann. § 41-10-30, et seq. Section 37-5-104 proscribes actions or other proceedings to

enforce rights arising from consumer credit sales. Because Defendant did not initiate an action or

other proceeding to enforce its rights arising from the WDP, the Magistrate Judge was correct in

finding the deduction or reduction did not amount to a garnishment under South Carolina law.

      Similarly, 15 U.S.C. § 1673 defines “garnishment” as “any legal or equitable procedure

through which the earnings of any individual are required to be withheld for payment of any debt.”

15 U.S.C. § 1673. As the Magistrate Judge correctly noted, there is no evidence in the record of

any legal or equitable action filed or judgment rendered that could be considered a garnishment.

[ECF No. 45, p.27]. The WDP does not amount to an unlawful garnishment under state or federal

law.

II.      The WDP is not unconscionable.

      Plaintiff argues the Court should find the WDP to be unenforceable because it is

unconscionable. [ECF No. 48, pp.11–15]. In South Carolina, unconscionability is defined as the



                                                6
       2:19-cv-01612-SAL        Date Filed 09/21/21      Entry Number 53        Page 7 of 15




absence of meaningful choice on the part of one party due to one-sided contract provisions,

together with terms that are so oppressive that no reasonable person would make them, and no fair

and honest person would accept them. Carolina Care Plan, Inc. v. United HealthCare Servs.,

Inc., 361 S.C. 544, 554, 606 S.E.2d 752, 757 (2004); Simpson v. MSA of Myrtle Beach, Inc., 373

S.C. 14, 24–25, 644 S.E.2d 663, 668 (2007). “Absence of meaningful choice on the part of one

party generally speaks to the fundamental fairness of the bargaining process in the contract at

issue.” Simpson, 373 S.C. at 24–25, 644 S.E.2d at 668. In determining whether a contract was

tainted by an absence of meaningful choice, courts should consider the nature of the injuries

suffered by the plaintiff; whether the plaintiff is a substantial business concern; the relative

disparity in the parties’ bargaining power; the parties’ relative sophistication; whether there is an

element of surprise in the inclusion of the challenged clause; and the conspicuousness of the clause.

Id.

      Plaintiff asserts that Defendant’s employees had no choice but to sign the WDP because it is

required of every Tidelands employee. [ECF No. 48, p.12]. Further, Plaintiff contends that,

because Tidelands operates all hospitals in Georgetown County, most Georgetown residents have

no choice but to sign the policy if they are seeking employment in the medical field. Id. Plaintiff

also argues that the withholding of wages at termination is a significant injury to employees and

that there is a significant disparity in bargaining power. Id.

      Under general principles of South Carolina contract law, an adhesion contract is a standard

form contract offered on a “take-it-or-leave-it” basis with terms that are not negotiable. Munoz v.

Green Tree Fin. Corp., 343 S.C. 531, 541, 542 S.E.2d 360, 365 (2001). Adhesion contracts,

however, are not per se unconscionable. Simpson, 373 S.C. at 27, 644 S.E.2d at 669. Therefore,

the fact that the WDP is an adhesion contract is merely the beginning point of the analysis. Lackey



                                                  7
         2:19-cv-01612-SAL        Date Filed 09/21/21       Entry Number 53        Page 8 of 15




v. Green Tree Fin. Corp., 330 S.C. 388, 395, 498 S.E.2d 898, 902 (Ct. App. 1998).

Unconscionability “requires a greater showing.” Id. To show that the WDP is unconscionable,

Plaintiff must show that its terms are so oppressive that no reasonable person would make them,

and no fair and honest person would accept them. Id.

       Here, Plaintiff fails to show that the WDP is unconscionable. As previously discussed, the

SCPWA contemplates and authorizes employers to make deductions and reductions to wages so

long as its notice requirements are observed. Defendant complied with those notice requirements

in this case. Even in the presence of unequal bargaining power, the terms of the WDP are not so

oppressive as to be unconscionable. Further, Plaintiff signed the WDP at the time of her hiring.

A person who can read is bound to read an agreement before signing it. Hood v. Life & Cas. Ins.

Co. of Tennessee, 173 S.C. 139, 175 S.E. 76 (1934). Any argument that Plaintiff was surprised by

the WDP is therefore unpersuasive. The Court finds that the WDP is not unconscionable.

III.      The Magistrate Judge correctly found that Defendant is entitled to summary
          judgment on Plaintiff’s FMLA interference claim.

       Plaintiff argues the Magistrate Judge erred by (1) finding Plaintiff’s absences on July 24, 2018,

and July 30, 2018, were unrelated to Plaintiff’s approved FMLA leave and (2) finding Plaintiff

failed to show any of the three alleged instances of interference caused harm. [ECF No. 48, p.18].

       To make out an interference claim under the FMLA, an employee must demonstrate that (1)

she was entitled to an FMLA benefit; (2) her employer interfered with the provision of that benefit;

and (3) that interference caused harm. Adams v. Anne Arundel Cty. Pub. Sch., 789 F.3d 422, 427

(4th Cir. 2015). As the Magistrate Judge noted, the undisputed evidence shows that Plaintiff

applied for intermittent FMLA leave on May 17, 2018, for a heart condition and hypertension.

[ECF No. 45, p.12]. Defendant approved that leave on May 23, 2018, for a period starting May

22, 2018, and ending May 19, 2019. Id. Plaintiff received written disciplinary actions for three


                                                    8
      2:19-cv-01612-SAL         Date Filed 09/21/21      Entry Number 53         Page 9 of 15




unscheduled absences after she applied for FMLA leave in 2018. Id. The Magistrate Judge stated

that the unscheduled absences occurred on May 20, July 24, and July 30 of 2018. Id. Plaintiff

asserts that these dates are not correct. Instead, the absences occurred on May 20, July 30, and

August 1. [ECF No. 48, p.16, n.7]. Because the unscheduled absences took place within the

approved FMLA leave period either way, the difference in dates does not affect the Court’s

analysis. For sake of clarity, the Court refers to Plaintiff’s dates and discusses the Report as if it

had referred to the correct dates.

   The Magistrate Judge found that Plaintiff established a question of fact as to whether the May

20 absence was protected FMLA leave. Id. at 13. Neither party specifically objected to that

finding. However, the Magistrate Judge found that neither of the other two absences was related

to Plaintiff’s approved FMLA leave. Id. at 14. The Magistrate Judge went on to find that no harm

or prejudice to Plaintiff resulted from any of the three written disciplinary actions. Id. at 15, n.5.

Accordingly, the Magistrate Judge concluded that Plaintiff failed to raise a genuine dispute of

material fact on her FMLA interference claim. Id. at 16.

   This Court agrees with the Magistrate Judge’s finding that the three written disciplinary actions

related to Plaintiff’s unscheduled absences did not cause harm or prejudice to the Plaintiff. It is

therefore unnecessary for the Court to determine whether the July 30 or August 1 absences were

related to Plaintiff’s approved FMLA leave. As the Magistrate Judge correctly noted, Plaintiff

remained employed and was given full benefits until her termination in August of 2018. [ECF No.

45, p.15]. Plaintiff’s termination in August of 2018 was based on two independent grounds. First,

Plaintiff’s discharge letter states that she was terminated for accumulating two or more Class II

written corrective actions in her career, which results in discharge according to Tidelands Health




                                                  9
     2:19-cv-01612-SAL         Date Filed 09/21/21       Entry Number 53        Page 10 of 15




policy. [ECF No. 32-2, p.50]. The letter goes on to state: “Additionally, this is your third written

corrective action within 24 months.” Id. (emphasis added).

   While Plaintiff’s unscheduled absences on the dates in question form the basis for her three

written corrective actions within 24 months, the two Class II written corrective actions she received

in her career are unrelated to the alleged FMLA interference. On October 9, 2012, Plaintiff

received her first Class II written corrective action for failing to renew her basic life support

certification. [ECF No. 32-2, p.46]. On August 28, 2018, Plaintiff received her second Class II

written corrective action for “intimidating, coercing, harassing, or interfering behavior with respect

to co-workers, patient’s guests, and other customers.” Id. According to the corrective action

counseling form, Plaintiff loudly threatened to go find a graduate nurse on orientation and “beat

her ass.” Id. The form states, “this is the second class II in your file. Class II written corrective

actions do not expire. Accumulation of two ‘Level II’ corrective actions at any time during

employment will result in discharge from employment with Tidelands Health per the Employment

Corrective Action Policy.” Plaintiff was terminated the same day. [ECF No. 32-2, p.50]. The

undisputed evidence in the record shows that Plaintiff’s termination was independently based on

corrective actions unrelated to the alleged FMLA interference. Accordingly, Plaintiff cannot show

the alleged interference caused her to be terminated.

   Finally, Plaintiff argues she suffered harm because the written corrective actions discouraged

her from taking leave. [ECF No. 48, p.19]. Plaintiff cites McNeill v. Fayetteville State University,

arguing that displeasure from a supervisor can cause harm when it reasonably discourages an

employee from taking FMLA leave and causes her to structure her leave differently. No. 5:17-

CV-609-BR, 2018 WL 5291858, at *5 (E.D.N.C. July 27, 2018), report and recommendation




                                                 10
     2:19-cv-01612-SAL         Date Filed 09/21/21      Entry Number 53        Page 11 of 15




adopted sub nom. McNeill v. Fayetteville State Univ., No. 5:17-CV-609-BR, 2018 WL 4350176

(E.D.N.C. Sept. 12, 2018). McNeill is not binding on this Court, and it is distinguishable.

   In McNeill, the Magistrate Judge issued a report and recommendation on a motion to dismiss

under Rule 12(b)(6). The Magistrate Judge found that Plaintiff plausibly alleged she was harmed

by an interference with her FMLA benefits based on the following: (1) the plaintiff alleged her

employer verbally expressed her displeasure and anger with plaintiff’s use of FMLA leave on more

than one occasion; (2) the plaintiff alleged her employer telephoned her while she was on approved

FMLA leave to inquire about the plaintiff’s whereabouts despite the plaintiff’s efforts to make

arrangements before she took her approved leave; (3) the plaintiff alleged her employer called her

while she was on approved FMLA leave and accused her of stealing from a vault, then contacted

the police to identify the plaintiff as a potential suspect; (4) the plaintiff alleged she had to use

more FMLA time due to stress resulting from her employer’s animus; and (5) the plaintiff alleged

her employer denied her shared leave request in violation of policy showing her employer’s

hostility to leave in general. Id. at *6–7. Based on these factual allegations, the Magistrate Judge

found the plaintiff plausibly alleged harm by showing her employer was hostile towards the

plaintiff’s use of FMLA leave, that her employer made that hostility clear to the plaintiff, and that

the plaintiff was therefore discouraged from taking FMLA leave. Id. at *6. The District Court

agreed and adopted the report and recommendation. McNeill v. Fayetteville State Univ., No. 5:17-

CV-609-BR, 2018 WL 4350176 (E.D.N.C. Sept. 12, 2018).

   Here, viewing the facts in the light most favorable to Plaintiff, she felt that she could not stay

home when she was sick because of the written corrective actions she received. [ECF No. 48,

p.19]. Plaintiff also felt that she was singled out for disciplinary action because her supervisors

did not like accommodating her FMLA leave. Id. Plaintiff’s showing falls far short of the



                                                 11
       2:19-cv-01612-SAL        Date Filed 09/21/21       Entry Number 53         Page 12 of 15




allegations held to state a claim in McNeill. Unlike the plaintiff in McNeill, who was subjected to

serious hostility and harassment to discourage her from taking FMLA leave, Plaintiff merely

received written corrective actions for unscheduled absences. Plaintiff testified that she felt she

was singled out for disciplinary action because of her FMLA leave, but the record is devoid of any

evidence to support that contention aside from Plaintiff’s subjective declaration in her deposition.3

Assuming without deciding that displeasure from a supervisor can cause harm when it reasonably

discourages an employee from taking FMLA leave and causes her to structure her leave differently,

Plaintiff fails to put forward evidence that would allow a reasonable jury to conclude she suffered

such harm. Defendant is entitled to summary judgment on Plaintiff’s FMLA interference claim

because no reasonable jury could conclude she suffered harm because of the alleged interference.

IV.      The Magistrate Judge correctly found that Defendant is entitled to summary
         judgment on Plaintiff’s FMLA retaliation claim.

      Plaintiff argues the Magistrate Judge erred by finding Plaintiff failed to produce sufficient

evidence to convince a reasonable factfinder that her termination was retaliatory. [ECF No. 48,

p.20]. To establish a prima facie case of retaliation, a plaintiff must prove the following three

elements: (1) “she engaged in a protected activity;” (2) “her employer took an adverse employment

action against her;” and (3) “there was a causal link between the two events.” Adams, 789 F.3d at

429 (4th Cir. 2015) (quoting Boyer–Liberto v. Fontainebleau Corp., 786 F.3d 264, 281 (4th Cir.

2015) (en banc)). Once the plaintiff establishes a prima facie case—and the parties do not dispute

that Plaintiff has—the burden shifts to the defendant to proffer a legitimate, non-retaliatory

explanation for the alleged retaliatory action. Id.; Laing v. Fed. Exp. Corp., 703 F.3d 713, 717




3
  Plaintiff also asserts the reasons for her termination are pretextual. [ECF No. 48, pp.19–20]. It
is not clear to the Court how a pretext analysis is relevant to an interference claim, but to the extent
it may be relevant, pretext is fully considered in section IV, infra.
                                                  12
     2:19-cv-01612-SAL        Date Filed 09/21/21      Entry Number 53        Page 13 of 15




(4th Cir. 2013). The parties do not dispute that the defendant has met its burden of production to

proffer a non-retaliatory explanation.

   In her objections, Plaintiff appears to be under the impression that the Magistrate Judge

considered two non-retaliatory explanations. See [ECF No. 48, pp.21–22]. That is not the case.

The Magistrate Judge considered only one proffered explanation from Defendant: “namely, the

receipt of two Class II written corrective actions over the course of her career. . .” [ECF No. 45,

p.18]. Accordingly, there was no reason for Plaintiff to “address Defendant’s claim that she

received three written corrective actions in a 24-month period.” [ECF No. 48, p.21].

   Plaintiff bears the ultimate burden to persuade the factfinder that Defendant’s proffered reason

for Plaintiff’s termination—that she received two Class II written corrective actions over the

course of her career—was merely a pretext for discrimination. See Sharif v. United Airlines, Inc.,

841 F.3d 199, 203 (4th Cir. 2016). To survive summary judgment, “plaintiff must produce

sufficient evidence to create a genuine dispute of material fact such that a reasonable factfinder

could conclude the adverse employment action was taken for an impermissible reason, i.e,

retaliation.” Id. (citations omitted). A plaintiff can do so by showing either that the employer’s

explanation is not credible, or that the employer’s decision was more likely the result of

retaliation. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000); Texas Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981). The Court finds that Plaintiff fails to meet her

burden, and summary judgment is appropriate.

   Plaintiff argues she has sufficiently demonstrated pretext because nobody reported the incident

that led to her second Class II corrective action until a month later, and Ranee Pender conducted

an unfair and partial investigation on her own initiative. [ECF No. 48, p.23]. The Court is not

persuaded. Plaintiff’s contention that Ms. Pender conducted the investigation of her own initiative



                                                13
     2:19-cv-01612-SAL         Date Filed 09/21/21      Entry Number 53        Page 14 of 15




is not supported by the record. In August 2018, Mary Martinez, a head nurse, reported to Ms.

Pender that that Plaintiff had come to her ward a moth earlier and threatened to “beat the ass” of

another nurse, Meghan Brantley. [ECF No. 32-4, p.118]. After learning of the incident from

Martinez, Ms. Pender began investigating the allegation. Id. at 118-119. Plaintiff points out that

Brantley, who was supposedly threatened, did not report the incident. [ECF No. 48, p.22]. This

is not evidence of pretext. Brantley’s written statement indicates that she was with a patient at the

time and did not witness the incident. [ECF No. 32-2, p.48]. Instead, she learned of the incident

from coworkers. Id. Plaintiff states the other two witnesses who provided statements did not

report the incident at the time. [ECF No. 48, pp.22–23]. She also points out that Plaintiff disputes

the nature of the incident and asserts that Ms. Pender made up her mind to issue the corrective

action before conducting the investigation. Id. The Magistrate Judge properly considered and

rejected these arguments. The job of the Court is not to appraise the employer’s appraisal; rather,

its “sole concern is whether the reason for which the defendant discharged the plaintiff was

discriminatory.” Hawkins v. PepsiCo, Inc., 203 F.3d 274, 280 (4th Cir. 2000). The Magistrate

Judge found, and this Court agrees, that Plaintiff fails to show that Defendant’s rationale for

termination—two Class II written corrective actions during her career—is a pretext for FMLA

retaliation.

                                         CONCLUSION

    After a thorough review of the Report, the applicable law, and the record of this case, the Court

adopts the Report in its entirety and hereby incorporates the Report by reference. Defendant’s

motion for summary judgment, ECF No. 32, is GRANTED. Plaintiff’s motion to certify class,

ECF No. 26, and the consent motion to modify class definition, ECF No. 30, are therefore DENIED

as MOOT.



                                                 14
2:19-cv-01612-SAL     Date Filed 09/21/21   Entry Number 53     Page 15 of 15




 IT IS SO ORDERED.

                                                /s/Sherri A. Lydon
 September 21, 2021                             Sherri A. Lydon
 Florence, South Carolina                       United States District Judge




                                     15
